[J-74-2020]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


 RHASHEENA GUSSOM,                                 :   No. 12 EAP 2020
                                                   :
                       Appellant                   :   Appeal from the Judgment of
                                                   :   Superior Court entered on 9/26/2019
                                                   :   at No. 3245 EDA 2018 affirming the
               v.                                  :   Order entered on 10/3/2018 in the
                                                   :   Court of Common Pleas,
                                                   :   Philadelphia County, Civil Division,
 MAURICE TEAGLE,                                   :   at No. 3821 April Term, 2018.
                                                   :
                       Appellee                    :   ARGUED: September 16, 2020


                                          OPINION


JUSTICE BAER                                               DECIDED: March 25, 2021
                                       I. Introduction

       The Pennsylvania Rules of Civil Procedure (“Rules”) allow a plaintiff to commence

a civil action by filing either a praecipe for a writ of summons or a complaint. Pa.R.C.P.

1007. The Rules require a plaintiff to serve the defendant with original process within 30

days after the issuance of a writ or the filing of a complaint. Pa.R.C.P. 401(a). If the

plaintiff does not effectuate service within that time period, she can praecipe for

reissuance of the writ or reinstatement of the complaint. Pa.R.C.P. 401(b)(1). So long

as the plaintiff files her writ or complaint before the expiration of the statute of limitations

applicable to her cause of action, the original filing, as well as any subsequent

reissuances or reinstatements, tolls the statute of limitations.

       “In the seminal case of Lamp v. Heyman, 366 A.2d 882 (Pa. 1976), this Court

sought to end abuses of process by plaintiffs who tolled the statute of limitations by filing

a writ of summons, had the writ repeatedly reissued, and deliberately failed to notify the
defendant of the pending litigation.” McCreesh v. City of Philadelphia, 888 A.2d 664, 665

(Pa. 2005). “This process, while technically compliant with the Rules of Civil Procedure,

nonetheless defeated the purpose of the statute of limitations, which is to protect

defendants from stale claims.” Id. Thus, in Lamp, this Court held that “a writ of summons

shall remain effective to commence an action only if the plaintiff then refrains from a

course of conduct which serves to stall in its tracks the legal machinery he has just set in

motion.” Lamp, 366 A.2d at 889. This “Lamp rule” applies equally to actions commenced

by way of the filing of a complaint.

       We refined the Lamp rule in Farinacci v. Beaver County Industrial Development

Authority, 511 A.2d 757, 759 (Pa. 1986), holding that “Lamp requires of plaintiffs a good-

faith effort to effectuate notice of commencement of the action.” In addition, Farinacci

clarified that: (1) the plaintiff carries an evidentiary burden of proving that she made a

good-faith effort to ensure that notice of the commencement of an action was served on

the defendant, McCreesh, 888 A.2d at 672; and (2) “[i]n each case, where noncompliance

with Lamp is alleged, the [trial] court must determine in its sound discretion whether a

good-faith effort to effectuate notice was made[,]” Farinacci, 511 A.2d at 759.

       This Court’s most recent decision in the Lamp-line of cases is McCreesh, supra.

In McCreesh, the Court expressed that when plaintiffs’ improper actions in serving original

process put defendants on actual notice of the commencement of actions, trial courts

should “dismiss only those claims where plaintiffs have demonstrated an intent to stall the

judicial machinery or where plaintiffs’ failure to comply with the Rules of Civil Procedure

has prejudiced defendant.” McCreesh, 888 A.2d at 674.

       In the present matter, the Superior Court affirmed a trial court order that dismissed

a plaintiff’s complaint based upon the plaintiff’s failure to serve timely her complaint upon

the defendant despite the fact that the plaintiff’s actions did not amount to intentional

conduct. This Court granted allowance of appeal to address whether the Superior Court’s



                                       [J-74-2020] - 2
decision conflicts with Lamp and its progeny. For the reasons that follow, we answer this

question in the negative. More specifically, consistent with the Superior Court’s decision,

we hold that a trial court has the discretion to dismiss a complaint when a plaintiff fails to

offer proof that she diligently attempted to serve process on a defendant in a timely

manner and there is no evidence to indicate that the defendant had actual notice of the

commencement of the action in the relevant time frame, regardless of whether the plaintiff

acted or failed to act intentionally. Because the Superior Court reached the correct result

in this matter, we affirm that court’s judgment.

                          II. Background of the current appeal

       On July 25, 2016, Appellant Rhasheena Gussom (“Plaintiff”) and Appellee Maurice

Teagle (“Defendant”) were involved in a motor vehicle accident. On April 26, 2018,

Plaintiff filed a complaint against Defendant in the trial court. In her complaint, Plaintiff

claimed that Defendant negligently caused the accident and that she suffered injuries as

a result of the accident. Notably, Plaintiff filed her complaint within the two-year statute

of limitations for negligence actions. See 42 Pa.C.S. § 5524(2) (setting a two-year statute

of limitations for an “action to recover damages for injuries to the person or for the death

of an individual caused by the wrongful act or neglect or unlawful violence or negligence

of another”).

       On May 9, 2018, Plaintiff filed an affidavit of non-service in the trial court.

According to the affidavit, on May 4, 2018, Plaintiff attempted to serve the complaint on

Defendant at an address in Philadelphia, but learned from the owners of the home that

Defendant had sold the house a year-and-a-half earlier and moved to Virginia. On August

13, 2018, counsel entered an appearance for Defendant.1 On August 22, 2018, i.e.,




1The record does not reflect what prompted counsel to enter an appearance for
Defendant.


                                       [J-74-2020] - 3
nearly a month after the statute of limitations would have expired but for the filing of the

complaint, Plaintiff filed a praecipe to reinstate her complaint.

       On September 10, 2018, Defendant filed preliminary objections, claiming, inter

alia, that the trial court should dismiss Plaintiff’s complaint because she failed to serve it

properly.   Preliminary Objections, 9/10/2018, at ¶12 (citing Pa.R.C.P. 1028(a)(1)

(permitting a defendant to file a preliminary objection on the ground that the plaintiff

improperly served a complaint)). In support of his objection, Defendant observed that:

(1) “Pennsylvania law demands that Plaintiffs in a civil action, upon filing of original

process, refrain from a course of conduct which serves to stall in its tracks the legal

machinery they have just set into motion[,]” id. at ¶16 (citing, among other cases,

McCreesh, supra); and (2) “[i]t is the plaintiff’s burden to demonstrate that his efforts were

reasonable[,]” id. at ¶19 (citing Bigansky v. Thomas Jefferson University Hosp., 658 A.2d

423, 433 (Pa. Super. 1995)). Defendant acknowledged that Plaintiff attempted to serve

the complaint on May 4, 2018, but he nonetheless averred that “Plaintiff utterly failed to

make any semblance of good-faith efforts” to serve the complaint. Id. at ¶20. Plaintiff did

not file a response to the preliminary objections or otherwise attempt to prove that she

made a good-faith effort to serve the complaint in a timely manner; rather, on September

28, 2018, Plaintiff again filed a praecipe to reinstate her complaint.

       On October 3, 2018, the trial court entered an order sustaining Defendant’s

preliminary objection and dismissing Plaintiff’s complaint with prejudice due to her failure

to make good-faith efforts to serve the complaint on Defendant. Plaintiff subsequently

filed a motion asking the trial court to reconsider its order. In that motion, Plaintiff stated

that, on August 22, 2018, she sent the complaint via certified mail to an address in

Virginia, but the mail went unclaimed. Plaintiff further asserted that, after this failed

attempt at service, she believed that she had located Defendant in Philadelphia; she,

therefore, reinstated the complaint on September 28, 2018. Plaintiff explained that her



                                       [J-74-2020] - 4
counsel “inadvertently failed to file a response” to Defendant’s preliminary objections

based upon counsel’s misreading of the objections.               Motion for Reconsideration,

10/5/2018, at ¶5. Plaintiff requested that the court reconsider its order dismissing her

complaint because she, in fact, made good-faith efforts to serve the complaint. The trial

court denied Plaintiff’s motion for reconsideration,2 and Plaintiff appealed that order to the

Superior Court.

       Plaintiff subsequently filed a concise statement of errors complained of on appeal,

wherein she gave notice that she intended to argue to the Superior Court, inter alia, that

the trial court erred by sustaining Defendant’s preliminary objection on the basis that

Plaintiff failed to make a good-faith effort to serve her complaint on Defendant. In

response, the trial court authored an opinion in support of its order.

       In its opinion, the trial court explained that, after a complaint is filed, the statute of

limitations is tolled only if the plaintiff makes a good-faith effort to effectuate service. Trial

Court Opinion, 1/3/2019, at 3 (quoting Englert v. Fazio Mechanical Services, Inc., 932

A.2d 122, 124 (Pa. Super. 2007)). The court further observed that the “Superior Court

has held that unintentional conduct or ‘simple neglect and mistake’ to effect service is

sufficient to demonstrate a plaintiff’s lack of good faith.” Id. (quoting Devine v. Hutt, 863

A.2d 1160, 1168 (Pa. Super. 2004)).

       Applying these concepts to the matter sub judice, the trial court observed that

Plaintiff filed her complaint on April 26, 2018, within the prescribed two-year statute of

limitations, and then attempted to serve Defendant in Philadelphia, to no avail, in May of

2018. The court, however, stated that Plaintiff filed nothing else until the August 22, 2018,

when she filed a praecipe to reinstate the complaint, which, the court noted, was two

years and 28 days after the parties’ motor vehicle accident. Id. at 4. The court also


2“A motion for reconsideration is addressed to the sound discretion of the trial court[.]”
Moore v. Moore, 634 A.2d 163, 166 (Pa. 1993).


                                        [J-74-2020] - 5
acknowledged that Plaintiff again reinstated her complaint on September 28, 2018, i.e.,

after Defendant filed his preliminary objections; yet, the court highlighted, Plaintiff

provided “no evidence of good faith investigation to locate, or any practical effort to serve,”

Defendant. Id. at 5; see id. (explaining that Plaintiff “did not make any good-faith effort to

locate or serve [Defendant] at any other address in Philadelphia or Virginia prior to the

July 25, 2018, statute of limitations”). The court opined that Plaintiff’s inaction in this

regard evinced an intent to stall the judicial machinery.

       In closing, the trial court recounted that Plaintiff failed to respond to Defendant’s

preliminary objections but nonetheless managed to file an additional praecipe to reinstate

her complaint after Defendant filed his objections.           The court suggested that the

contradiction between Plaintiff’s failure to respond to the objections and her willingness

to file yet another praecipe to reinstate her complaint, as well as her refusal to “mount a

good faith investigation; make practical efforts at service; or file a Motion for Alternative

service prior to the July 25, 2018 statute of limitations is, at best, inaction, and at worst,

prima facie evidence of bad faith.” Id. at 5. Because the court believed that Plaintiff

wasted her ample opportunities to serve the complaint on Defendant, the court asserted

that it properly sustained Defendant’s preliminary objection and dismissed Plaintiff’s

complaint.3

       On appeal, Plaintiff argued that the trial court erred in finding that she failed to

prove that she made a good-faith effort to serve Defendant with the complaint. A majority

of a three-judge panel of the Superior Court disagreed with Plaintiff and affirmed the trial

court’s order in an unpublished memorandum (“Memorandum”). In so doing, the court

stated that a defendant may file a preliminary objection on the basis that the plaintiff failed


3 In addition, the trial court rejected Plaintiff’s claim that it erred by denying her motion for
reconsideration. The court noted that, in her motion, Plaintiff failed to offer any new
evidence or facts that would have established that she made a good-faith effort to serve
the complaint on Defendant before the expiration of the statute of limitations.


                                        [J-74-2020] - 6
to serve the complaint properly. Memorandum at 5 (citing Pa.R.C.P. 1028). The court

explained that, when a defendant lodges such an objection, he must support it with

evidence; after presenting evidence, the burden of proof shifts to the plaintiff. Id. (quoting

Trexler v. McDonald’s Corp., 118 A.3d 408, 412 (Pa. Super. 2015)).

        The Superior Court then summarized this Court’s decisions in Lamp and

McCreesh. In the course of providing this summary, the court noted that, in McCreesh,

this Court held that trial courts should “dismiss only those claims where plaintiffs have

demonstrated an intent to stall the judicial machinery or where plaintiffs’ failure to comply

with the Rules of Civil Procedure has prejudiced defendant.” Memorandum at 6 (quoting

American Interior Const. & Blinds Inc. v. Benjamin’s Desk, LLC, 206 A.3d 509, 513-14

(Pa. Super. 2019)). The court further noted that the burden is on the plaintiff to make a

good-faith effort to effectuate service of a complaint. Id. In addition, the court observed

that: (1) trial courts should assess what constitutes a good-faith effort on a case-by-case

basis, id. at 7 (relying on Englert, 932 A.2d at 124-25); and (2) because Defendant filed

verified preliminary objections on the basis that Plaintiff failed to serve properly her

complaint, “the burden shifted to [Plaintiff] to establish that she made a good faith,

reasonable effort to effectuate service[,]” id. at 8 (citing, inter alia, McCreesh, 888 A.2d at

672).

        The Superior Court then recounted the circumstances of the present matter. The

court acknowledged that Plaintiff filed an affidavit of non-service on May 9, 2018, wherein

Plaintiff suggested that Defendant moved to Virginia. Yet, the court reported, the trial

court’s docket reflects no activity by Plaintiff between May 9th and August 22nd of 2018,

when Plaintiff simply filed a praecipe to reinstate her complaint. The court asserted that

Plaintiff did not: (1) identify any good-faith efforts that she made to locate and serve

Defendant in that timeframe; (2) file a motion for alternative service; or (3) file a response




                                       [J-74-2020] - 7
to Defendant’s preliminary objection challenging Defendant’s allegation that Plaintiff failed

to serve properly her complaint.

       After summarizing the averments that Plaintiff made in her motion for

reconsideration, the Superior Court stated, “In sum, as the trial court observed, [Plaintiff]

did not allege, let alone provide, any evidence of a good faith investigation to locate, or

any practical efforts to serve, [Defendant].” Memorandum at 9 (internal quotation marks

and citation omitted). Again citing to this Court’s decision in McCreesh, the Superior

Court concluded that, given that Plaintiff carried the burden in the trial court to establish

that she acted in good faith, the trial court did not abuse its discretion by sustaining

Defendant’s preliminary objection for lack of service. Id.

       Senior Judge Strassburger authored a dissenting memorandum (“Dissenting

Memorandum”). The dissent took the position that the factual circumstances underlying

this matter do not support the trial court’s decision to dismiss Plaintiff’s complaint.

Dissenting Memorandum at 4. Although the dissent recognized that Plaintiff waited four

months from when she filed the complaint to file her first praecipe to reinstate the

complaint, it opined that “there is no evidence that she did so with ‘an intent to stall the

judicial machinery.’” Id. at 4-5 (quoting McCreesh, supra). The dissent also asserted that

Defendant has not demonstrated that Plaintiff’s conduct prejudiced him. Id. at 5.

       The dissent further maintained that the Superior Court majority inappropriately

punished Plaintiff for what amounts to simple neglect. In the dissent’s view, a plaintiff’s

unintentional conduct that delays notice to the defendant does not meet the threshold for

dismissal outlined in Lamp and McCreesh. The dissent ultimately concluded that Plaintiff

“satisfied the statute of limitations by timely filing her complaint, and did not act with an

intent to stall the judicial machinery or prejudice [Defendant].” Id. at 5-6. According to

the dissenting judge, because Plaintiff attempted to serve Defendant with the complaint

three times within two months of filing it, he would have reversed the trial court’s order



                                      [J-74-2020] - 8
sustaining Defendant’s preliminary objections and dismissing Plaintiff’s complaint. Id. at

6.

                                          III. Issue

       Plaintiff filed a petition for allowance of appeal, which this Court granted to consider

the following question: “Did the Superior Court err in holding that the Plaintiff did not

make a good-faith effort to serve the Defendant, when the Superior Court’s decision

conflicts with holdings of the Pennsylvania Supreme Court on the same legal issue?”4

Gussom v. Teagle, 228 A.3d 255, 256 (Pa. 2020) (table).

                                  IV. Parties’ arguments

       Plaintiff asserts that Lamp holds that a plaintiff must make a good-faith effort to

effectuate notice of the commencement of the action so as to avoid allowing the plaintiff

exclusive control over it for a period in excess of the statute of limitations. Plaintiff

contends, however, that after this Court decided Lamp, panels of the Superior and

Commonwealth Courts took divergent approaches to Lamp’s good-faith requirement.

       More specifically, Plaintiff observes that some intermediate court decisions

mandated strict compliance with the Rules of Civil Procedure to satisfy the good-faith

requirement, while other opinions “took a more flexible approach, and excused plaintiff’s

defective service where the defendant has actual notice of the commencement of the

action and is not otherwise prejudiced.” Plaintiff’s Brief at 15. Plaintiff then explains that

this Court granted allowance of appeal in McCreesh to rectify these discrepancies.

       Plaintiff notes that, in McCreesh, this Court sided with the intermediate court

decisions that required a good-faith inquiry to satisfy the plain language of Pa.R.C.P. 401,

i.e., the Rule that governs the timing requirements regarding the service of original


4 This issue primarily presents a question of law. “Accordingly, our scope of review is
plenary, and our standard of review is de novo.” In re Grand Jury Investigation No. 18,
224 A.3d 326, 332 (Pa. 2020) (footnote omitted).



                                       [J-74-2020] - 9
process.5 In Plaintiff’s view, McCreesh holds that courts should dismiss complaints when

service of process was defective only if plaintiffs “have demonstrated an intent to stall the

judicial machinery or where plaintiffs’ failure to comply with the Rules of Civil Procedure

has prejudiced defendant.” McCreesh, 888 A.2d at 674. Plaintiff, however, suggests that

“this Court has not directly addressed precisely what constitutes a good-faith effort, nor

has the Court delineated what it means for a plaintiff to act with an intent to stall the judicial

machinery.” Plaintiff’s Brief at 16.


5   Rule 401 provides as follows:
         (a) Original process shall be served within the Commonwealth within 30
         days after the issuance of the writ or the filing of the complaint.
         Note: See Rule 404 for the time for service outside the Commonwealth.
         (b)(1) If service within the Commonwealth is not made within the time
         prescribed by subdivision (a) of this rule or outside the Commonwealth
         within the time prescribed by Rule 404, the prothonotary upon praecipe and
         upon presentation of the original process, shall continue its validity by
         reissuing the writ or reinstating the complaint, by writing thereon “reissued”
         in the case of a writ or “reinstated” in the case of a complaint.
         (2) A writ may be reissued or a complaint reinstated at any time and any
         number of times. A new party defendant may be named in a reissued writ
         or a reinstated complaint.
         (3) A substituted writ may be issued or a substituted complaint filed upon
         praecipe stating that the former writ or complaint has been lost or destroyed.
         (4) A reissued, reinstated, or substituted writ or complaint shall be served
         within the applicable time prescribed by subdivision (a) of this rule or by
         Rule 404 after reissuance, reinstatement, or substitution.
         (5) If an action is commenced by writ of summons and a complaint is
         thereafter filed, the plaintiff, instead of reissuing the writ, may treat the
         complaint as alternative original process and as the equivalent for all
         purposes of a reissued writ, reissued as of the date of the filing of the
         complaint. Thereafter the writ may be reissued, or the complaint may be
         reinstated as the equivalent of a reissuance of the writ, and the plaintiff may
         use either the reissued writ or the reinstated complaint as alternative original
         process.
Pa.R.C.P. 401.


                                        [J-74-2020] - 10
       According to Plaintiff, this gap in the law has led to the intermediate courts again

rendering inconsistent decisions regarding the requisites of Rule 401, which, in turn, has

resulted in case law that “insist[s] on a non-mechanical approach to what constitutes

good-faith, but find[s] that neglect or mistake, or any other unintentional conduct on the

part of the plaintiff constitutes a lack of good-faith.” Plaintiff’s Brief at 17 (citing as

examples Englert and Devine, supra); see id. (“The cases of Englert and Devine, serve

to undermine the holdings of the McCreesh court, as they provide for the dismissal of

claims for neglect, or mistake, and require neither a showing of intent to stall the judicial

machinery, nor a showing that the defendant was prejudiced by the improper service.”).

Plaintiff avers that these decisions cannot stand in light of Lamp and its progeny and that,

in affirming the trial court’s order in this matter, the Superior Court erroneously relied upon

Englert and Devine. Indeed, Plaintiff suggests that mistake or other unintentional conduct

cannot rise to the level of the inappropriate intentional behavior contemplated by

McCreesh.

       Next, Plaintiff asserts that, when the facts of this case are analyzed under Lamp

and its progeny, it is obvious that she made a good-faith effort to serve her complaint on

Defendant.    Plaintiff’s Brief at 19.     Plaintiff contends that the standard set forth in

McCreesh is clear: In cases, such as the present matter, “where there is technical

noncompliance with the Rules of Civil Procedure, those technical missteps can be

excused, unless there is a demonstrable ‘intent to stall the judicial machinery’ or actual

prejudice to the defendant.” Id. at 20 (quoting McCreesh, 888 A.2d at 674).

       Plaintiff submits that her actions in this case do not evince an intent to stall the

judicial machinery and that those actions did not prejudice Defendant; thus, she acted in

good faith in attempting to serve Defendant. Id. at 22. In support of this position, Plaintiff

recounts the circumstances underlying this matter by relying, in part, on averments that

she made in her motion for reconsideration: (1) she filed her complaint on April 26, 2018;



                                         [J-74-2020] - 11
(2) Plaintiff attempted service in early May of 2018 at Defendant’s last known address in

Philadelphia, but the new owners of the home stated that Defendant had moved to

Virginia; (3) Plaintiff promptly filed an affidavit of non-service and attempted to locate

Defendant in Virginia; (4) on August 22, 2018, Plaintiff believed that she discovered that

Defendant lived in Waynesboro, Virginia, resulting in her filing a praecipe to reinstate the

complaint; (5) the reinstated complaint was served via certified mail to the Virginia

address, but the complaint went unclaimed; (6) after learning that service in Virginia had

failed and believing that she had again located Defendant in Philadelphia, Plaintiff

reinstated the complaint and served it on Defendant’s father on September 29, 2018; and

(7) the affidavit of service was docketed on October 10, 2018. Plaintiff’s Brief at 22-25.

Although Plaintiff concedes that there was a delay between her initial and last attempts

to serve the complaint, she contends that she never intended to stall the judicial

machinery, that Defendant was not prejudiced, and that she, therefore, acted in good

faith.

         In response, Defendant argues that it is well-settled law in Pennsylvania that

Plaintiff carried the burden of proving that she made a good-faith effort to effectuate

service of the complaint in a timely manner. Defendant insists that Plaintiff failed to meet

this burden. In support of his argument, Defendant reminds the Court that Plaintiff’s civil

action was subject to a two-year statute of limitations and that the “purpose of any statute

of limitations is to expedite litigation and thus discourage delay and the presentation of

stale claims which may greatly prejudice the defense of such claims.” Defendant’s Brief

at 7 (quoting McCreesh, 888 A.2d at 671). Defendant observes that the statute of

limitations is not satisfied simply when a plaintiff timely files a complaint; rather, “the

defendant must be provided notice of the action in order for the purpose of the statutes

of limitation to be fulfilled.” Id. (quoting McCreesh, 888 A.2d at 671).




                                      [J-74-2020] - 12
       Although Defendant acknowledges that the filing of a complaint tolls the statute of

limitations, he highlights that this rule of law benefits a plaintiff only if she makes a good-

faith effort to serve the complaint. Indeed, Defendant notes, Pa.R.C.P. 401(a) dictates

that original process must be served within 30 days after the issuance of a writ or the filing

of a complaint. Id. at 8. Defendant points out that, if a plaintiff fails to complete proper

service, then the court lacks personal jurisdiction over the defendant. Id. (quoting Cintas

Corp. v. Lee’s Cleaning Services, Inc., 700 A.2d 915, 917-18 (Pa. 1997)).

       Next, Defendant turns his focus to Lamp and its progeny. According to Defendant,

prior to Lamp, case law developed which allowed a plaintiff to commence an action by

writ of summons and permitted the plaintiff to keep her cause of action alive by reissuing

the writ within a time period equivalent to the statute of limitations applicable to the cause

of action. Id. at 8-9. Defendant explains that, in Lamp, this Court stated that this practice

was susceptible to abuse and that it was inconsistent with the policies underlying statutes

of limitations; thus, the Court qualified the rule, holding that “a writ of summons shall

remain effective to commence an action only if the plaintiff then refrains from a course of

conduct which serves to stall in its tracks the legal machinery he has just set in motion.”

Id. at 9 (quoting Lamp, 366 A.2d at 889). In other words, the Lamp Court required

plaintiffs to attempt to deliver promptly the writ or complaint.

       Defendant then recounts in detail a series of decisions that led to this Court’s

holding in McCreesh. Id. at 9-19. Regarding McCreesh itself, Defendant submits that,

therein, the Court “announced a more flexible approach to the good-faith determination,

‘excusing plaintiffs’ initial procedurally defective service where the defendant has actual

notice of the commencement of litigation and is not otherwise prejudiced.’” Id. at 19

(quoting McCreesh, 888 A.2d at 666). Defendant suggests that, “[i]n sum, McCreesh

established a more flexible standard whereby a plaintiff’s case will not be dismissed for

technical missteps where the plaintiff provided the defendants with actual notice of the



                                      [J-74-2020] - 13
commencement of litigation, and the statute of limitations had not yet expired.” Id. at 21-

22.

       Defendant further claims that Plaintiff misstates the standard set forth in

McCreesh. More specifically, Defendant submits that, contrary to Plaintiff’s assertions,

“McCreesh does not simply state that technical missteps can be excused - bar none -

unless there is an ‘intent to stall the judicial machinery’ or actual prejudice to the

defendant.” Id. at 22. Indeed, Defendant avers that the Superior Court’s decisions in

cases like Englert appropriately apply McCreesh insomuch as those decisions hold that

the plaintiff’s negligence in fulfilling her service requirements evinced a failure to make a

good-faith effort to effectuate service given that the plaintiff’s misguided effort did not

result in the defendant receiving actual notice of the commencement of the action. Id. at

22-26. Building on this theme, Defendant contends that the Superior Court in the instant

matter properly applied its case law, which complies with McCreesh, in affirming the trial

court’s order.

       In closing, Defendant insists that, because he filed a verified preliminary objection

raising improper service, the Superior Court correctly concluded that the burden shifted

to Plaintiff to demonstrate that she made a good-faith effort to serve Defendant in a timely

manner. Id. at 27. As to the Superior Court’s review of the record, Defendant highlights

that the court accurately explained that Plaintiff did not allege, let alone prove, that she

made the requisite effort to serve Defendant with her complaint. Id. at 27-28. Indeed,

identifying that a determination of whether a plaintiff acted in good faith lies in the trial

court’s discretion, Defendant argues that the Superior Court correctly concluded that the

trial court acted well within its discretion by sustaining Defendant’s preliminary objection




                                      [J-74-2020] - 14
and dismissing Plaintiff’s complaint due to her failure to put forth a good-faith effort to

serve that complaint.6 Id. at 30-31.

                                          V. Analysis

       Prior to Lamp, a plaintiff could comply with the service requirements of the Rules

of Civil Procedure and simultaneously undermine the purpose of the statute of limitations

by initiating an action via the filing a writ prior to the expiration of the statute of limitations

and continually reissuing that writ after the statute had run, all the while without serving

notice on the defendant that the plaintiff had commenced an action. The Lamp Court

substantially narrowed this avenue for potential abuse by holding that “a writ of summons

shall remain effective to commence an action only if the plaintiff then refrains from a

course of conduct which serves to stall in its tracks the legal machinery he has just set in

motion.” Lamp, 366 A.2d at 889. Stated more in the affirmative, Lamp requires plaintiffs

to act diligently to meet their good-faith requirement to effectuate service of process upon

defendants so as not to dilute the policies underlying the statute of limitations. Id. (“Our

purpose is to avoid the situation in which a plaintiff can bring an action, but, by not making

a good-faith effort to notify a defendant, retain exclusive control over it for a period in

excess of that permitted by the statute of limitations.”).

       In Farinacci, this Court aided the bench and bar by further defining the contours of

the Lamp rule. As noted supra, the Farinacci Court clarified that: (1) plaintiffs carry an

evidentiary burden of proving that they made a good-faith effort to ensure that notice of

the commencement of actions was served on defendants, McCreesh, 888 A.2d at 672;

and (2) “[i]n each case, where noncompliance with Lamp is alleged, the [trial] court must

determine in its sound discretion whether a good-faith effort to effectuate notice was

made[,]” Farinacci, 511 A.2d at 759. Importantly, our decision in Farinacci did nothing to


6The Philadelphia Association of Defense Counsel filed an amicus brief in support
Defendant.


                                        [J-74-2020] - 15
lessen a plaintiff’s burden to act diligently in promptly serving notice of the

commencement of an action on a defendant so as not to thwart the purpose of the statute

of limitations. Indeed, the Farinacci Court ultimately concluded that the plaintiff therein

failed to establish a good-faith effort to serve a writ where a four-week delay in service

was attributable to counsel’s negligence in forgetting to take the necessary steps to

effectuate service of the writ. Id. at 759-60.

       In McCreesh, the Court sought to resolve a pattern of conflicting opinions from the

intermediate courts. On the one hand, some of those decisions required plaintiffs to

comply strictly with the rules regarding service to satisfy the Lamp-Farinacci good-faith

requirement, while, on the other hand, different panels allowed “a more flexible approach,

excusing plaintiffs’ initial procedurally defective service where the defendant has actual

notice of the commencement of litigation and is not otherwise prejudiced[.]” McCreesh,

888 A.2d at 666. After explaining that “[n]either our cases nor our rules contemplate

punishing a plaintiff for technical missteps where he has satisfied the purpose of the

statute of limitations by supplying a defendant with actual notice[,]” the Court stated that

it embraced the logic of cases which “would dismiss only those claims where plaintiffs

have demonstrated an intent to stall the judicial machinery or where plaintiffs’ failure to

comply with the Rules of Civil Procedure has prejudiced defendant.” McCreesh, 888 A.2d

at 674.

       Although McCreesh made clear that a plaintiff could fulfill her good-faith service

mandate without strictly complying with the service rules as long as her efforts resulted in

actual notice of the lawsuit to the defendant, like Farinacci, McCreesh did nothing to

modify a plaintiff’s duty to act diligently to serve notice of the commencement of an action

so as not to undermine the policies that drive the statute of limitations. Nor, for that matter,

did McCreesh change the rule clarified in Farinacci that the plaintiff carries an evidentiary

burden to prove that she made a good-faith effort to effectuate service of process in a



                                       [J-74-2020] - 16
timely manner. To the contrary, as observed throughout this opinion, the McCreesh Court

alluded to this evidentiary requirement. See id. at 672 (“We subtly altered our holding in

Lamp in Farinacci, requiring plaintiffs to demonstrate ‘a good-faith effort to effectuate

notice of commencement of the action.’”).

       In sum, Lamp and its progeny require a plaintiff to make a good-faith effort in

diligently and timely serving process on a defendant. When a defendant presents a

factual dispute as to whether a plaintiff fulfilled this duty, the plaintiff carries an evidentiary

burden to demonstrate that she met her good-faith mandate. If a plaintiff presents

credible evidence that she made this attempt at service, then she fulfills her requirement

to prove good faith. If a plaintiff does not present such evidence, then she has failed to

satisfy her evidentiary burden, regardless of whether her actions (or inaction) were

intentional, unintentional, or otherwise. However, pursuant to McCreesh, a trial court

should not punish a plaintiff by dismissing her complaint where she is able to establish

that her improper but diligent attempts at service resulted in the defendant receiving

actual notice of the commencement of the action, unless the plaintiff’s failure to serve

process properly evinced an intent to stall the judicial machinery or otherwise prejudiced

the defendant.

                                        VI. Conclusion

       The incident that led to this negligence lawsuit occurred on July 25, 2016, and the

two-year statute of limitations on the cause of action was set to expire on July 24, 2018.

Plaintiff timely commenced the action by filing a complaint on April 26, 2018. As outlined

in detail supra, the law required Plaintiff to act diligently in serving original process on

Defendant so as not to undermine the policies that animate the statute of limitations.

Concerning this requirement, the record reflects that, before the statute of limitations ran,

Plaintiff filed only an affidavit of non-service in the trial court. The affidavit asserted that,

on May 4, 2018, Plaintiff attempted to serve the complaint on Defendant at an address in



                                        [J-74-2020] - 17
Philadelphia but learned from the owners of the home that Defendant had sold the house

a year-and-a-half earlier and moved to Virginia. As the lower courts accurately reported,

the trial court record and docket reflect that Appellant did nothing else until she filed a

praecipe to reinstate the complaint on August 22, 2018.

       On September 10, 2018, i.e., nearly seven weeks after the statute of limitations

would have expired on Plaintiff’s claim but for the filing of the complaint, Defendant filed

preliminary objections pursuant to, inter alia, Pa.R.C.P. 1028(a)(1), raising a factual

question as to whether Plaintiff fulfilled her legal duty to make a good-faith effort to serve

her complaint on Defendant. At that point, Plaintiff had an obligation to produce evidence

to demonstrate that she met this duty; yet, she offered no such evidence.

       Consequently, on October 3, 2018, the trial court entered an order sustaining

Defendant’s preliminary objection and dismissing Plaintiff’s complaint with prejudice due

to her failure to make good-faith efforts to serve the complaint on Defendant. Like the

Superior Court, we find no abuse of discretion in this decision. Stated succinctly, Plaintiff

failed to prove that she acted diligently in attempting to make her good-faith effort to serve

Defendant with notice that she filed her complaint against him. Moreover, although

Defendant’s counsel entered an appearance on August 13, 2018, i.e., after the statute of

limitations expired, there is no evidence of record that would otherwise establish that

Plaintiff’s actions or inaction gave Defendant actual notice of the lawsuit in a timely

manner.7 Accordingly, the holding in McCreesh is of no assistance to Plaintiff.




7We further observe that it is unclear whether Plaintiff ever properly served her complaint
on Defendant. In its opinion, the trial court noted that, on October 10, 2018, Plaintiff filed
an affidavit of service and “ultimately serve[d] [Defendant] two (2) years and seventy-
seven (77) days after the alleged motor vehicle incident, and six (6) months after filing the
Complaint.” Trial Court Opinion, 1/3/2019, at 6. However, in his brief to this Court,
Defendant maintains that this attempt at service was improper because it was made at
his mother’s residence, not on him or his home. Defendant’s Brief at 41-42. Accordingly,
Defendant insists that he never has received proper service of the complaint. Id. at 42.


                                      [J-74-2020] - 18
       In closing, we observe that any averments made by Plaintiff in her motion for

reconsideration have no impact on our conclusion in this matter. The trial court exercised

its sound discretion in denying that motion, supra at 5 n.2, and we will not disturb that

determination on appeal. For these reasons, we affirm the Superior Court’s judgment,

which affirmed the trial court’s order sustaining Defendant’s preliminary objection and

dismissing Plaintiff’s complaint with prejudice.

       Chief Justice Saylor and Justices Todd and Dougherty join the opinion.

       Justice Wecht files a dissenting opinion in which Justices Donohue and

Mundy join.




                                      [J-74-2020] - 19